Citation Nr: 1029676	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  06-34 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for skin cancer due to 
radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1976 to July 1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in November 2004 and April 2005 
by the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The claims file was subsequently 
transferred to the RO in Muskogee, Oklahoma.  In May 2010, the 
Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of that 
hearing is of record.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") held that an initial claim of 
entitlement service connection for PTSD should also be read as 
including other psychiatric disorder diagnoses reasonably raised 
by the symptoms described and all information obtained in support 
of the claim.  Therefore, the PTSD issue on appeal has been 
revised to include consideration of any other applicable 
psychiatric diagnoses of record in this case.

The  issues of entitlement to service connection for a 
skin disorder other than cancer and abnormal aortic 
function have been raised by correspondence dated in 
November 2006, but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the issue addressed in this decision has been obtained.  

2.  Skin cancer was not manifest during active service and is not 
shown to have developed as a result of an established event, 
injury, or disease during active service.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled by 
information provided to the Veteran as to his skin cancer claim 
by correspondence dated in December 2004.  That letter notified 
the veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the veteran's 
duties in obtaining information and evidence to substantiate his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes 
that 38 C.F.R. § 3.159 was recently revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Although the Veteran was provided no specific 
notification as to these matters, because of the decision as to 
this issue any deficiency in the initial notice of the duty to 
notify and duty to assist involving a disability rating and an 
effective date for the award of benefits is harmless error.  The 
notice requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized records 
relevant to the matter have been requested or obtained.  The 
available record includes service and post-service medical 
records and the Veteran's own statements indicating that his 
service connection claim for skin cancer is based upon his 
concern that the disorder may become manifest at some future 
point in time.  Further attempts to obtain additional evidence 
would be futile.

VA regulations provide that a medical examination or medical 
opinion is deemed to be necessary if the record does not contain 
sufficient competent medical evidence to decide the claim, but 
includes competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability, 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
manifest during an applicable presumptive period, and indicates 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease. 38 C.F.R. § 3.159(c)(4).  
The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).

Although the Veteran was not provided a VA examination as to his 
service connection claim for skin cancer, a July 2005 VA 
dermatology consultation report noted his concerns about 
cancerous skin lesions and that he was informed that his lesions 
were benign.  The Board finds the July 2005 report is adequate 
for a determination of the skin cancer issue developed for 
appellate review and that there is no reasonable possibility that 
an additional medical examination could assist the Veteran in 
substantiating this claim.  The available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and regulations 
and to move forward with the claim would not cause any prejudice 
to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection can be granted for certain diseases specific 
to radiation-exposed Veterans, but not including skin cancer, if 
manifest in a Veteran who participated in a radiation-risk 
activity.  The term radiation-exposed Veteran means either a 
Veteran who while serving on active duty, or an individual who 
while a member of a reserve component of the Armed Forces during 
a period of active duty for training or inactive duty training, 
participated in a radiation-risk activity.  These presumptions 
are rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

VA regulations also provide that for claims based upon exposure 
to ionizing radiation involving an established radiogenic 
disease, including all forms of cancer, when it is contended that 
the disease is a result of exposure to ionizing radiation in 
service an assessment will be made as to the size and nature of 
the radiation dose or doses.  38 C.F.R. § 3.311(a), (b) (2009).  
In claims based upon participation in atmospheric nuclear 
testing, dose data will in all cases be requested from the 
appropriate office of the Department of Defense and in all other 
claims involving radiation exposure a request will be made for 
any available records concerning the Veteran's exposure to 
radiation.  All such records will be forwarded to the Under 
Secretary for Health who will be responsible for preparation of a 
dose estimate, to the extent feasible, based upon available 
methodologies  38 C.F.R. § 3.311(a)(2).  

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held that a veteran seeking disability benefits must establish 
the existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is an 
issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal 
Circuit held that the lay evidence presented by a veteran 
concerning his continuity of symptoms after service may generally 
be considered credible and ultimately competent, regardless of a 
lack of contemporaneous medical evidence.  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2009).

In this case, the Veteran contends that he was exposed to 
ionizing radiation and that he may develop skin cancer.  He has 
asserted that he was exposed to radiation during a period of 
service in the Marshall Islands in which he participated in the 
cleanup and disposal of materials contaminated by ionizing 
radiation.  Service treatment records are negative for complaint, 
treatment, or diagnosis of any skin problems; however, records 
show the Veteran served on Eniwetok Atoll from May 1978 to 
September 1978 and that reports of occupational exposure to 
ionizing radiation show he received a total lifetime radiation 
exposure of .011 rem.  A July 2005 VA treatment report noted a 
dermatology examination revealed seborrheic keratoses and 
melanocytic nevus versus lentigo.  The examiner stated that there 
was objective evidence of brown hyperkeratotic papules and 
plaques and a brown symmetric macule on the right lower leg.  It 
was also noted that the Veteran had a history of radiation 
exposure and concerns about skin cancer, but that he that he had 
been informed of the benign nature of his lesions.

Based upon the evidence of record, the Board finds skin cancer 
was not manifest during active service and is not shown to have 
developed as a result of an established event, injury, or disease 
during active service.  The evidence of record clearly shows the 
Veteran was exposed to ionizing radiation during active; however, 
there is no evidence of a diagnosis of skin cancer and no 
indication of any symptoms demonstrating any manifestation of 
skin cancer.  The record shows the Veteran has been informed that 
his present skin lesions are benign and July 2005 VA treatment 
report is found to be persuasive.  The Court has held that 
'Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  In the absence of proof of a present disability, 
there can be no valid claim.'  Brammer v. Brown, 3 Vet. App. 223, 
225 (1992).

While the appellant may sincerely believe that he has skin cancer 
as a result of active service or some potential for such 
disability, he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds entitlement to service connection for 
skin cancer due to radiation exposure is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for skin cancer due to 
radiation exposure is denied.


REMAND

A review of the record shows the Veteran was provided a VCAA 
notice addressing his PTSD service connection claim in August 
2004.  He was not, however, informed that the VCAA notice 
requirements applied to all elements of a claim.  As this issue 
is being remanded for other reasons an additional notice as to 
these matters should be provided.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, established 
by medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred. . . ."  38 C.F.R. § 3.304(f) 
(effective before and after July 13, 2010).  Section 4.125(a) of 
38 C.F.R. incorporated the 4th edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) as the governing criteria for 
diagnosing PTSD.  

Effective July 13, 2010, VA regulations related to PTSD claims 
were revised to provide that if a stressor claimed by a veteran 
is related to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  The 
term "fear of hostile military or terrorist activity" means 
that a veteran experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective from 
July 13, 2010).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held that 
VA had adopted the 4th edition of the DSM-IV and noted that the 
major effect was that the criteria changed from an objective 
"would evoke ... in almost anyone" standard in assessing 
whether a stressor is sufficient to trigger PTSD to a subjective 
standard requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  Id. 
at 140, 141.

In this case, the Veteran contends that he has PTSD as a result 
events incurred during active service including having witnessed 
a severe injury to a female serviceperson he had trained and 
befriended when her feet were stuck in a rock crusher, having 
witnessed the death of a fellow serviceman when he was crushed 
between a bulldozer and a truck, and having been exposed to 
radiation during a cleanup operation.  

Service treatment records show the Veteran was treated for 
situation stress in June 1983 and that in October 1984 he 
reported a history of depression.  No additional information was 
provided.  Service department reports dated in October 2009 show 
efforts to verify an injury to a fellow serviceperson at Fort 
Leonard Wood during the period from June 1976 to September 1976 
and a casualty during the Veteran's period of service on Eniwetok 
Atoll during the period from April 1978 to September 1978 were 
unsuccessful.  In statements and personal hearing testimony the 
Veteran, however, indicated that he was unsure of the date or 
year when his friend sustained crush injuries to her feet.  The 
Board notes that records show he has also reported that the 
bulldozer-related casualty occurred while he was serving in 
Hawaii.  

Although the available record includes VA treatment records 
providing diagnoses of PTSD and an October 2004 report indicating 
his PTSD was related to his military service, the Veteran's 
specific stressors of having witnessed severe injuries and death 
have not been verified by credible supporting evidence.  His 
specific stressors are not shown to be based upon his fear of any 
hostile military or terrorist activity.  The Board finds that his 
reported stressor of having been exposed to ionizing radiation 
during service is verified; however, there is no medical evidence 
indicating that his PTSD developed as a result of any fear he had 
of adverse consequences associated with his ionizing radiation 
exposure.  The Board also notes that a July 2004 VA treatment 
report noted the Veteran described post-service stressors 
associated with his fire department activities including having 
witnessed severely burned and decapitated bodies.  The October 
2004 VA treatment report relating PTSD to military service is not 
shown to have been based upon a verified stressor nor to have 
considered all of the evidence of record.  Therefore, the Board 
finds that additional development is required for an adequate 
determination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide information clarifying his reported 
stressors, to include the year and 
approximate date within a 90 day range as 
to the severe injuries to other 
servicepersons he witnessed during active 
service.  In accordance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), he 
should be notified that the VCAA notice 
requirements apply to all aspects of a 
claim.

2.  Upon the receipt of any additional 
clarifying information as to the specific 
stressors the RO/AMC should take 
appropriate action to assist the Veteran in 
obtaining credible supporting evidence that 
these events actually occurred.  If the 
RO/AMC finds that efforts to obtain 
additional evidence as to these matters 
would be futile, a specific determination 
as to this matter should be provided and 
associated with the claims file.

3.  Thereafter, the Veteran should be 
scheduled for a VA examination for an 
opinion as to whether there is at least a 
50 percent probability or greater (at least 
as likely as not) that he currently (or at 
any time since the receipt of his claim in 
July 2004) has an acquired psychiatric 
disorder, to include PTSD, that was either 
incurred during active service or that 
developed as a result of a verified event 
during active service.  The examination 
should be conducted following the protocol 
in VA's Disability Examination Worksheet 
for Initial Evaluations for PTSD, revised 
on April 2, 2007.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed with appropriate consideration of 
all the evidence of record.  If any 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


